DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Ronda, et al. [US 2017/0250972].
As per claim 1:	Ronda, et al. teach a method for maintaining immutable data access logs with privacy comprising: in a cloud provider comprising at least one computer processor, the cloud provider having a plurality of clients: 
receiving data from a data owner, wherein the data owner is one of the clients; [Ronda: 0190; data exchange]
storing the data in cloud storage; [Ronda: 0169, 0175; e.g. cloud services by server or devices where operations involving a ledger will also involve the ledger server computer processor, memory and databases]
executing an action or condition that impacts the data stored in cloud storage; [Ronda: 0039; an action or condition is not specific to what constitutes an action or condition. Thus, an action or condition can be given the broadest reasonable interpretation (BRI) as relating to a function, event, a deed or instructions per se. Ronda discloses an action or condition as challenge/response or request that impacts stored data which in essence sends the data and/or generates an entry]
generating a log entry associated with the action or condition; [Ronda: 0041; log entry can be given the BRI as an entry or record which relates to an action or condition such as ledger or cryptographic hashing the response (action/condition)]
encrypting at least a portion [Ronda: 0009, 0016; the claimed encrypted portion is relative as the portion is not specific as there is no exact amount or measurement to what may be the portion that have been encrypted in the log entry. As such, the encrypted portion can be given the broadest reasonable interpretation (BRI) as non-specific data/information that have been through a non-specific encryption process of which this portion is included in the log entry] of the log entry with a public key for the data owner; and [Ronda: 0009, 0016; generating a first entry for a first ledger, where the entry can be the claimed “log entry” and the ledger refers to “distributed ledger. As such the entry generated for a ledger refers to the claimed “committing the log entry to a distributed ledger”. Ronda further discloses the first entry comprising: a hashed data bundle generated by cryptographic hashing of the data bundle; the data bundle ownership public key; the identity provider public key; the one or more hashed attributes and corresponding blinding factor; a cryptographic nonce; metadata corresponding to the one or more attributes; expiry information corresponding to the one or more attributes [0016]. Accordingly, the entry (log entry) includes “encrypted portion” which per the BRI, can broadly be the cryptographic hashing of the data bundle or a cryptographic nonce, or both since the claimed encrypted portion is relative and not specific to what constitutes as the portion that is encrypted per se]
committing the log entry including the encrypted portion to a distributed ledger so that the committed log entry is immutable and cryptographically verifiable. [Ronda: 0155, 0158; investigations the parameters of each transaction can be recorded into an immutable audit trail, using a hash chain structure (e.g., ledgers) to achieve immutability, and multi-organization distributed networks can be used to demonstrate the validity of the latest transactions. Some parameters may be sensitive (e.g., they enable activity tracking) and can be protected by the use of encryption that requires multiple parties to decrypt. Once endorsed by enough entities, the transaction can be preserved into an immutable audit trail and the system's ledgers can be updated to reflect that the transaction is accepted. More examples cryptographic verification on 0225, 0239, 0261]
As per claim 2:  Ronda: 0057; discussing the method of claim 1, wherein the data received from the data owner is encrypted.
As per claim 3:  Ronda: 0169; discussing the method of claim 1, wherein the action or condition comprises accessing the data stored in cloud storage.
As per claim 4:  Ronda: 0305; discussing the method of claim 1, wherein the action or condition comprises encrypting or decrypting the data stored in cloud storage.
As per claim 5:  Ronda: 0029; discussing the method of claim 1, wherein the action or condition comprises an environmental change for the data stored in cloud storage.
As per claim 6:  Ronda: 0169-0171; discussing the method of claim 1, wherein the action or condition comprises a security event with the data stored in cloud storage.

As per claim 8:  Ronda: 0016; discussing the method of claim 1, wherein the public key is maintained in a public key infrastructure by the cloud provider.
As per claim 9:  Ronda: 0022; discussing the method of claim 1, wherein the log entry comprises at least one of a timestamp for the action or condition, an identification of a system associated with the action or condition, and an identification of at least a portion of the data that was accessed.
As per claim 10:  Ronda: 0133; discussing the method of claim 1, wherein the distributed ledger comprises a Blockchain-based distributed ledger or an Ethereum-based distributed ledger.
As per claim 11:	Ronda, et al. teach a system that maintains immutable data access logs with privacy comprising: 
a cloud provider comprising at least one computer processor, the cloud provider having a plurality of clients; and [Ronda: 0169, 0175]
a distributed ledger; [Ronda: 0165]
wherein: 
the cloud provider receives data from a data owner, wherein the data owner is one of the clients; [Ronda: 0190; data exchange]
the cloud provider stores the data in cloud storage; [Ronda: 0169, 0175; e.g. cloud services by server or devices where operations involving a ledger will also involve the ledger server computer processor, memory and databases]
the cloud provider executes an action or condition that impacts the data stored in cloud storage; [Ronda: 0039; an action or condition is not specific to what constitutes an action or condition. Thus, an action or condition can be given the broadest reasonable interpretation (BRI) as relating to a function, event, a deed or instructions per se. Ronda discloses an action or condition as challenge/response or request that impacts stored data which in essence sends the data and/or generates an entry] 
the cloud provider generates a log entry associated with the action or condition; [Ronda: 0041; log entry can be given the BRI as an entry or record which relates to an action or condition such as ledger or cryptographic hashing the response (action/condition)] 
the cloud provider encrypts at least a portion [Ronda: 0009, 0016; the claimed encrypted portion is relative as the portion is not specific as there is no exact amount or measurement to what may be the portion that have been encrypted in the log entry. As such, the encrypted portion can be given the broadest reasonable interpretation (BRI) as non-specific data/information that have been through a non-specific encryption process of which this portion is included in the log entry] of the log entry with a public key for the data owner; and [Ronda: 0009, 0016; generating a first entry for a first ledger, where the entry can be the claimed “log entry” and the ledger refers to “distributed ledger. As such the entry generated for a ledger refers to the claimed “committing the log entry to a distributed ledger”. Ronda further discloses the first entry comprising: a hashed data bundle generated by cryptographic hashing of the data bundle; the data bundle ownership public key; the identity provider public key; the one or more hashed attributes and corresponding blinding factor; a cryptographic nonce; metadata corresponding to the one or more attributes; expiry information corresponding to the one or more attributes [0016]. Accordingly, the entry (log entry) includes “encrypted portion” which per the BRI, can broadly be the cryptographic hashing of the data bundle or a cryptographic nonce, or both since the claimed encrypted portion is relative and not specific to what constitutes as the portion that is encrypted per se]
the cloud provider commits the log entry including the encrypted portion to a distributed ledger so that the committed log entry is immutable and cryptographically verifiable. [Ronda: 0155, 0158; investigations the parameters of each transaction can be recorded into an immutable audit trail, using a hash chain structure (e.g., ledgers) to achieve immutability, and multi-organization distributed networks can be used to demonstrate the validity of the latest transactions. Some parameters may be sensitive (e.g., they enable activity tracking) and can be protected by the use of encryption that requires multiple parties to decrypt. Once endorsed by enough entities, the transaction can be preserved into an immutable audit trail and the system's ledgers can be updated to reflect that the transaction is accepted. More examples cryptographic verification on 0225, 0239, 0261]
As per claim 12:  Ronda: 0057; discussing the system of claim 11, wherein the data received from the data owner is encrypted.
As per claim 13:  Ronda: 0169; discussing the system of claim 11, wherein the action or condition comprises accessing the data stored in cloud storage.
As per claim 14:  Ronda: 0305; discussing the system of claim 11, wherein the action or condition comprises encrypting or decrypting the data stored in cloud storage.
As per claim 15:  Ronda: 0029; discussing the system of claim 11, wherein the action or condition comprises an environmental change for the data stored in cloud storage.
As per claim 16:  Ronda: 0169-0171; discussing the system of claim 11, wherein the action or condition comprises a security event with the data stored in cloud storage.

As per claim 18:  Ronda: 0016; discussing the system of claim 11, wherein the public key is maintained in a public key infrastructure by the cloud provider.
As per claim 19:  Ronda: 0022; discussing the system of claim 11, wherein the log entry comprises at least one of a timestamp for the action or condition, an identification of a system associated with the action or condition, and an identification of at least a portion of the data that was accessed.
As per claim 20:  Ronda: 0133; discussing the system of claim 11, wherein the distributed ledger comprises a Blockchain-based distributed ledger or an Ethereum-based distributed ledger.

Response to Arguments
3.	Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive.
	In response to the argument (pg.6, 1st para), regarding “committing the log entry…and cryptographically verifiable”:
	Appellant emphasized “the log entry including the encrypted portion”, where the claimed encrypted portion is relative as the portion is not specific as there is no exact amount or measurement to what may be the portion that have been encrypted in the log entry. As such, the encrypted portion can be given the broadest reasonable interpretation (BRI) as non-specific data/information that have been through a non-specific encryption process of which this portion is included in the log entry.

As for the limitation “the committed log entry is immutable and cryptographically verifiable”, where the log entry according to the claimed invention is in the ledger. Thus, the ledger deemed immutable and cryptographically verifiable would include the log entry (as discussed above) that is part of the ledger. As for Ronda, teaches to enable investigations the parameters of each transaction can be recorded into an immutable audit trail, using a hash chain structure (e.g., ledgers) to achieve immutability, and multi-organization distributed networks can be used to demonstrate the validity of the latest transactions. Some parameters may be sensitive (e.g., they enable activity tracking) and can be protected by the use of encryption that requires multiple parties to decrypt 
Examiner further notes: the prior art made of record and not relied upon is considered pertinent to Appellant’s claimed invention. Some example references to consider is US 20180219883 [para 0031], and US 20200092088 [para 0035-0038]. 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435